                 Case 19-11689-JTD            Doc 308       Filed 09/30/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re THG Holdings LLC, et al.,               )                       Chapter 11
                                              )
                       Debtors.1              )                       Case No. 19-11689 (JTD)
__________________________________________)                           Jointly Administered
                                              )
True Health Diagnostics, LLC,                 )                       Adv. Proc. No. 19-50280
                                              )
                       Plaintiff,             )
v.                                            )
                                              )
Alex M. Azar II, in his official capacity as  )
Secretary, United States Department of Health )
and Human Services; and Seema Verma, in her   )
official capacity as Administrator,           )
Centers for Medicare and Medicaid Services,   )
                                              )
                       Defendants.            )

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON OCTOBER 2, 2019 AT 10:00 A.M. (ET)

RESOLVED MATTERS:

1.       Debtors’ Application to Employ Greenberg Traurig, LLP as Special Counsel Nunc Pro
         Tunc to the Petition Date (D.I. 203, Filed 8/29/19).

         Objection Deadline: September 12, 2019 at 4:00 p.m. (ET).

         Responses Received: None.

         Related Pleadings:

         a)       Declaration of Charles C. Dunham, IV in Support of Debtors’ Application to
                  Employ and Retain Greenberg Traurig, LLP as Special Counsel Nunc Pro Tunc to
                  the Petition Date (D.I. 222, Filed 9/6/19).




1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as follows: THG
     Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health
     Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health
     Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors’ mailing address
     is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.
              Case 19-11689-JTD        Doc 308      Filed 09/30/19   Page 2 of 3



       b)     Amended Notice of Hearing of Debtors’ Application to Employ Greenberg
              Traurig, LLP as Special Counsel Nunc Pro Tunc to the Petition Date (D.I. 223,
              Filed 9/6/19).

       c)     Certificate of Counsel Regarding the Debtors’ Application to Employ Greenberg
              Traurig, LLP as Special Counsel Nunc Pro Tunc to the Petition Date (D.I. 262,
              Filed 9/18/19).

       d)     Order Granting Debtors’ Application to Employ Greenberg Traurig, LLP as
              Special Counsel Nunc Pro Tunc to the Petition Date (D.I. 273, Entered 9/23/19).

       Status: An order has been entered. No hearing is necessary.

2.     Debtors’ Motion for Entry of an Order Pursuant to Bankruptcy Rule 1007(c) and Local
       Rule 1007-1(b) Further Extending the Time to File Schedules of Assets and Liabilities
       and Statements of Financial Affairs (D.I. 245, Filed 9/13/19).

       Objection Deadline: September 25, 2019 at 4:00 p.m. (ET).

       Responses Received: None.

       Related Pleadings:

              a)      Certificate of No Objection Regarding the Debtors’ Motion for Entry of an
                      Order Pursuant to Bankruptcy Rule 1007(c) and Local Rule 1007-1(b)
                      Further Extending the Time to File Schedules of Assets and Liabilities and
                      Statements of Financial Affairs (D.I. 283, Filed 9/26/19).

              b)      Order Pursuant to Bankruptcy Rule 1007(c) and Local Rule 1007-1(b)
                      Further Extending the Time to File Schedules of Assets and Liabilities and
                      Statements of Financial Affairs (D.I. 286, Entered 9/27/19).

       Status: An order has been entered. No hearing is necessary.

ADVERSARY PROCEEDING

True Health Diagnostics, LLC v. Alex M. Azar, et al., Adv. Pro. No. 19-50280

3.     Complaint (D.I. 1, Filed 7/30/19).

       Related Pleadings:

              a)      Summons and Notice of Pretrial Conference in an Adversary Proceeding
                      (A.D.I. 6, Filed 7/31/19).




                                              -2-
               Case 19-11689-JTD         Doc 308       Filed 09/30/19      Page 3 of 3



                b)      Certification of Counsel Regarding Agreement to Extend Time for Filing
                        Response to Complaint (A.D.I. 39, Filed 9/11/19).

                c)      Order Approving Extension of Time for Filing Response to Complaint
                        (A.D.I. 40, Entered 9/12/19).

                d)      Defendants’ Motion to Dismiss Complaint (A.D.I. 50, Filed 9/19/19).

         Status: This matter is going forward as a pre-trial conference.

Dated: September 30, 2019              By:      /s/ Daniel B. Butz
       Wilmington, Delaware                  Derek C. Abbott (No. 3376)
                                             Daniel B. Butz (No. 4227)
                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                             1201 North Market Street, 16th Floor
                                             P.O. Box 1347
                                             Wilmington, DE 19899-1347
                                             Telephone: (302) 351-9357
                                             Facsimile: (302) 425-4664
                                             dabbott@mnat.com
                                             dbutz@mnat.com
                                             Counsel for True Health Diagnostics, LLC

                                                       -and-

                                             Eric E. Walker
                                             Brian A. Audette
                                             David J. Gold
                                             PERKINS COIE LLP
                                             131 South Dearborn Street, Suite 1700
                                             Chicago, IL 60603-5559
                                             Telephone: (312) 324-8659
                                             Facsimile: (312) 324-9659
                                             ewalker@perkinscoie.com
                                             baudette@perkinscoie.com
                                             dgold@perkinscoie.com
                                             Special Counsel for True Health
                                             Diagnostics, LLC (admitted pro hac vice)
13127813.1




                                                 -3-
